Citation Nr: 0735387	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her brother-in-law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1967.  He died in January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant was afforded a travel Board hearing on May 8, 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

During the appellant's hearing, and in a written statement in 
April 2004, the appellant appears to be arguing that medical 
treatment received by the veteran during his final 
hospitalization at a VA facility caused or contributed to his 
death.  Such an assertion is most appropriately characterized 
as a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
for the death of the veteran as caused by VA hospitalization 
or medical or surgical treatment.  Such a claim has not been 
adjudicated by the RO, and is referred for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in January 2004, from acute hypoxemia 
with asystole due to massive aspiration of gastric contents.

2.  At the time of his death, service connection was in 
effect for sacroiliac and lumbosacral strain with disc bulge, 
amputation of the 2nd, 3rd and 4th toes of the left foot and 
residuals of left zygoma.

3.  The veteran's death was not proximately due to or the 
result of a service- connected disease or injury.

4.  In 2003, the veteran was awarded a total disability 
evaluation based upon individual unemployability (TDIU) from 
July 17, 2001, less than ten years prior to his death. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the VCAA.  The VCAA directs that VA 
shall apprise a claimant of the evidence necessary to  
substantiate his/her claim for benefits and make reasonable 
efforts to assist the claimant in obtaining evidence unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Because of the Board's denial, the 
appellant is not prejudiced by any failure to provide notice 
of any downstream elements.

In a letter dated in January 2004, VA notified the appellant 
of the information and evidence needed to demonstrate 
entitlement to service connection for cause of death and DIC 
benefits.  This letter identified what part of that evidence 
the appellant was to provide and what part VA would attempt 
to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the appellant to 
submit any additional information related to her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Because 
the issues in this case are entitlement to service connection 
for cause of death and entitlement to DIC benefits, the Board 
finds that the appellant was effectively notified of the 
information and evidence necessary to substantiate and 
complete her claims.

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App.  
112, 119-20 (2004).  In this case, VA provided the appellant 
notice of the evidence needed to establish service connection 
for cause of death in January 2004, prior to the March 2004 
AOJ decision currently on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
late veteran's service medical files are of record, as is a 
certificate regarding his death.  The appellant has provided 
some private records to VA, but has not requested VA's 
assistance in obtaining any other evidence.  A medical 
opinion has been provided in furtherance of substantiating 
the claims on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service Connection for the Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R.  
§ 3.22(b).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  

In 1997, the Court interpreted 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), to mean that a surviving spouse could 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it then-existed, permitted a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App.  
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  

Recently in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court recognized that VA's amendment of 38 C.F.R. § 3.22 
did not have a retroactive impact on 38 U.S.C.A. § 1318 
claims pending prior to the January 2000 change; that is, the 
theory of "hypothetical entitlement" remained relevant for 
claims pending before the amended regulation took effect.  
Id. at 288.  For claims filed after January 2000, however, 
the theory of "hypothetical entitlement" was not a relevant 
consideration.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail). 

Factual Background

In July 2001 the veteran filed for service connection of a 
low back disability, amputation of the 2nd, 3rd and 4th toes 
and for residuals of a left zygoma.  He was granted service 
connection for these disabilities via a June 2002 rating 
decision and ultimately a TDIU in an April 2003 rating 
decision, effective July 17, 2001.  He received several VA 
examinations in regard to his service-connected disabilities.  

Physical examination in March 2002 noted amputated 2nd, 3rd 
and 4th toes of the left foot, with a resulting deformity and 
a puckered scar.  The lumbosacral spine was noted as painful 
in the low back area, but without radiation of pain or 
numbness or tingling in the lower extremities.  Examination 
of the left face zygoma area, noted a bone defect at the 
lateral aspect of the corner of the left eye compared to the 
right side.  The veteran had multiple varicosities and 
pigmentation in the lower extremities.  The examiner 
diagnosed moderately severe to severe lumbosacral strain with 
disc bulge at L5 to S1 with no stenosis, residuals of left 
foot gunshot wound, with amputated toes 2, 3 and 4, and 
minimal residuals of fracture of the left zygoma.  

In January 2003, the veteran received a VA examination of the 
spine.  It was noted that the location and distribution of 
pain was in the veteran's low back with radiculopathy to both 
legs of constant duration.  Neurological examination revealed 
decreased sensation in both feet, but no clear pattern.  
Muscle strength was noted as 5/5.  Patella reflexes were 
brief and brisk at 3 to 3+.  Bulbocavernosus reflex was 
intact.  There was a positive leg raise test on the right 
side.  The examiner diagnosed DJD of the lumbar spine and the 
sacroiliac joint. 

On December 29, 2004, the veteran was admitted to the VA 
hospital for fever, chills, nausea, vomiting and back pain.  
He was then being treated for a urinary tract infection with 
cipro, but was not responding to medication.  It was noted 
that his urine still contained blood, his fever was 
decreasing and that he was dizzy upon standing.  

A December 2003 hospital note reveals the chief complaint as 
non-focal and that the veteran was referred by his physician.  
It was noted that the veteran was in a state of rather 
chronic decline in functional status and had a possible 
urinary tract infection, which was being treated with 
antibiotics.  It was noted that there was some hematuria, 
which had abated.  The veteran described chilling and 
tremors.  It was difficult to get a history of fever or true 
sepsis.  His last alcoholic beverage was reportedly on 
December 25, 2003.  The veteran had been using intermittent 
catheterization for about four years for a neurogenic 
bladder.  He had chronic back aches, but had not had back 
surgery.  He was noted to have a neurogenic bladder, chronic 
alcoholism, hypertension, peptic ulcer disease, chronic low 
back pain, tobacco abuse, tendency to fall, chronic recurrent 
headaches, blackouts and peripheral neuropathy.  Neurological 
review showed that the NCV/EMG study findings of the low back 
and right lower extremity were compatible with mild to 
moderate sensorimotor axonal peripheral neuropathy, but there 
was no evidence of radiculopathy.  

Hospitalization continued until January 3, 2004, when the 
veteran passed away.  After cardiac arrest, cardiopulmonary 
resuscitation was performed, to no avail.  The veteran was 
bagged and intubated without difficulty and with good breath 
sounds.  However, the veteran vomited gastric contents into 
the endotracheal tube, which transiently resulted in coarse 
ventricular fibrillation, which was defibrillated once and 
reverted back to asystole.  His pulse never returned and the 
veteran was pronounced deceased.  His wife refused an 
autopsy.

A January 5, 2004, note shows follow up with the claimant 
after the veteran died unexpectedly two days prior.  The 
author noted his last observation of the veteran was on 
January 2, 2004, for disimpaction of dark stool.  It was 
noted that the veteran had mild distension with bowel sounds 
and that his diet was switched to full liquid and a stool 
sample was sent for testing, but that the lab cancelled the 
sample for no apparent reason.  The veteran was not having 
any chest complaint at the time.  The author stated that the 
veteran may have developed acute hypoxia (pulmonary 
thromboembolism, aspiration) or subacute (GI bleed on chronic 
anemia) or sudden cardiac event with latent coronary heart 
disease.  He speculated that it may have been a septic event 
in the face of broad spectrum antibiotic therapy. 

Of record is a certificate of death noting that the veteran 
died on January 3, 2004.  It lists the immediate cause of 
death as acute hypoxemia with asystole, due to massive 
aspiration of gastric contents.  

Of record is January 14, 2004, letter authored by James B. 
Hays, M.D.  This letter states that the veteran had 
"dysphasia" related to his spinal neuropathy and that 
"dysphasia" was the cause of the aspiration and hypoxemia 
that head to the cause of the veteran's death.  [The Board 
notes that Dr. Hays apparently meant "dysphagia" because 
"dysphasia" is defined as impairment in the production of 
speech, while "dysphagia" is defined as difficulty in 
swallowing.  See Stedman's Medical Dictionary 534 (26th ed. 
1995).]

In light of Dr. Hay's statement, VA obtained a medical 
opinion later that month regarding the cause of the veteran's 
death in light of Dr. Hays' statement.  The examiner noted 
that at the time of his death, that the veteran was service-
connected for sacroiliac and lumbosacral strain with disc 
bulge and that the death certificate showed his cause of 
death to be acute hypoxemia with asystole due to massive 
aspiration of gastric contents.  The examiner also noted Dr. 
Hays' earlier statement claiming that the aspiration and 
hypoxemia leading to the veteran's death was dysphagia 
related to his spinal neuropathy.  The examiner noted that 
dysphagia is defined as difficulty swallowing (abnormal 
motility of the tongue, palate and throat).  He stated that 
the tongue, pharynx and palate are innervated by cranial 
nerves and not spinal nerves; therefore, the veteran's 
dysphagia was less likely than not related to his service-
connected low back neuropathy.  

In April 2004, the claimant submitted a personal statement 
regarding the veteran's cause of death.  In this letter, the 
claimant stated the she thought that the extreme pain that 
the veteran was experiencing contributed to his death.

Of record is another letter authored by Dr. Hays.  In this 
letter, Dr. Hays stated that the veteran died of aspiration 
related to spinal neuropathy.  Dr. Hays noted that he offered 
this opinion without reviewing the VA medical records; 
however, he explained that, if the veteran was a deceased 
veteran who died in a VA hospital, it would seem logical that 
she would be awarded widow's benefits.  

At the aforementioned Board hearing, the claimant and her 
brother-in-law offered testimony regarding the cause of the 
veteran's decline and death.  The claimant stated that she 
believed that the veteran's spinal neuropathy contributed to 
his death, as was explained to her by a doctor.  She also 
stated that upon admission, VA had discontinued the veteran's 
prescribed pain medication and that she believed that this 
might have led to shock, resulting in death.  The claimant 
also noted that while Dr. Hays had treated the veteran in the 
past that VA had provided most of his treatment and that VA 
would be more familiar with the veteran's condition.  The 
claimant's brother-in-law offered testimony to the effect 
that the veteran had been seriously disabled well prior to 
filing for service-connected disability benefits in July 
2001.  

Analysis

With respect to service connection of the veteran's cause of 
death, the Board must reconcile the conclusions of the VA 
examiner with those of Dr. Hays, these statements being the 
only competent medical evidence of record on the issue.  The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

In this regard, the Board affords the opinion of the VA 
examiner far greater probative value than that of Dr. Hays 
because the VA examiner offered rationale for his conclusion 
based upon a review of the salient facts leading up to the 
veteran's death.  Dr. Hays offered nothing more than a bare 
conclusion, unsupported by rationale.  Moreover, Dr. Hays 
admittedly did not review the VA medical records related to 
the veteran's treatment.  

Although Dr. Hays has attempted to relate dysphagia to the 
veteran's low back disability, particularly neuropathy, a VA 
examiner has explained that dysphagia could not be related 
because the cranial, not spinal, nerves would cause 
dysphagia.  For this reason, the dysphagia could not be 
related to the veteran's service-connected low back 
disability.  As discussed above, the Board finds the VA 
examiner's opinion to be far more probative.  

The Board recognizes that the appellant is sincerely in her 
belief that the veteran's service-connected disability caused 
or contributed to his death.  However, as a layperson, she is 
not competent to opinion on matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  Accordingly, the VA 
examiner's statement being more probative than Dr. Hays', the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cause of death and the 
claim must be denied.  

In terms of 38 U.S.C.A. § 1318 benefits, because the 
appellant filed her claim after January 2004, the theory of 
"hypothetical entitlement" is not applicable to the case.  
The record indicates that an April 2003 rating decision 
granted a TDIU, effective July 17, 2001.  As such, the 
veteran was in not in receipt of compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death in January 2004.  The 
finality of the April 2003 decision forms the basis of the 
assigned effective date for the veteran's award of individual 
unemployability.  

Moreover, the appellant has not alleged clear and 
unmistakable error (CUE) in that decision, or a VA decision 
concerning service connection, disability evaluation, or 
effective date, and the Board cannot construe the arguments 
presented in this appeal as a CUE motion.  See 38 C.F.R. § 
20.1404.  Nothing has been submitted by the appellant that 
could possibly be construed as a CUE claim.

The timing of the veteran's grant of a total rating based on 
individual unemployability in relation to the date of his 
death did not bring him under the provisions of 38 U.S.C.A. § 
1318.  This statute draws a bright line regarding the ten-
year time limit, and Congress has not provided (beyond 
potential examination of CUE in a final decision when 
properly raised) an adjustment of the time limit.  As a 
result, the Board does not have legal justification to grant 
the appellant's claim.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


